Filed pursuant to Rule 433 Registration No. 333-189888 ROYAL BANK OF CANADA MEDIUM-TERM NOTES, SERIES F 2.150% SENIOR NOTES, DUE MARCH 06, 2020 FINAL TERM SHEET DATED FEBRUARY 27, 2015 Terms and Conditions Issuer: Royal Bank of Canada Title of the Series: 2.150% Senior Notes, due March 06, 2020 Expected Ratings1: Aa3 / AA- / AA (Negative / Negative / Stable) Principal Amount: Issue Price: 99.901% Trade Date: February 27, 2015 Settlement Date: March 06, 2015 Maturity Date: March 06, 2020 Minimum Denomination: $1,000 and multiples of $1,000 Interest Rate: 2.150% Treasury Benchmark: 1.250% UST due January 2020 Treasury Benchmark Price: $98-26 Treasury Yield: 1.501% Re-offer Spread to Treasury Benchmark: T + 67bps Re-Offer Yield: 2.171% Fees: 0.25% Interest Payment Dates: Semi-annually on each March 6and September 6, beginning September 6, 2015 1 A credit rating is not a recommendation to buy, sell or hold securities, and it may be subject to revision or withdrawal at any time by the assigning rating organization. Payment Convention: Following business day convention, unadjusted Business Days: New York, Toronto Day Count Fraction: 30/360 Listing: None Optional Redemption: None CUSIP / ISIN: 78012KCB1 / US78012KCB17 Lead Managers and Joint Book Runners: RBC Capital Markets, LLC Morgan Stanley & Co. LLC SG Americas Securities, LLC Co-Managers: Wells Fargo Securities, LLC ANZ Securities, Inc. Capital One Securities, Inc. Credit Agricole Securities (USA) Inc. Desjardins Securities Inc. ING Financial Markets LLC Lloyds Securities Inc. nabSecurities, LLC Natixis Securities Americas LLC Samuel A. Ramirez & Company, Inc. Standard Chartered Bank SunTrust Robinson Humphrey, Inc. Royal Bank of Canada (the “Issuer”) has filed a registration statement (including a prospectus supplement and a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read those documents and the other documents that the Issuer has filed with the SEC for more complete information about the Issuer and this offering.You may obtain these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the lead managers will arrange to send you the pricing supplement, the prospectus supplement, and the prospectus if you request them by contacting RBC Capital Markets, LLC at 1-866-375-6829, Morgan Stanley & Co. LLC at 1-866-718-1649, or SG Americas Securities, LLC at1-855-881-2108.
